Name: Commission Regulation (EEC) No 2160/88 of 19 July 1988 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 190/ 12 Official Journal of the European Communities 21 . 7. 88 COMMISSION REGULATION (EEC) No 2160/88 of 19 July 1988 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community,. Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3773/87 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 22 July 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 July 1988 . For the Commission COCKFIELD Vice-President (') OJ No L 154, 13 . 6 . 1981 , p . 26. Ã 2) OJ No L 355, 17. 12. 1987, p. 19 . 21 . 7. 88 Official Journal of the European Communities No L 190/ 13 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl . Lit F1 £ 1.10 1.20 1.30 1.40 1.50 1.60 1.70 1.80 1.90 1.100 1.110 1.120 1.130 1.140 1.150 1.160 1.170 1.180 1.190 1.200 1.200.1 1.200.2 1.210 1.220 1.230 1.240 1.250 1.260 1.270 2.10 2.20 2.30 2.40 2.50 2.60 2.60.1 0701 90 51 0701 90 59 0702 00 10 0702 00 90 0703 10 19 0703 20 00 ex 0703 90 00 ex 0704 10 10 ex 0704 10 90 0704 20 00 0704 90 10 ex 0704 90 90 ex 0704 90 90 0705 11 10 0705 11 90 ex 0705 29 00 ex 0706 10 00 ex 0706 90 90 0707 00 11 0707 00 19 0708 10 10 0708 10 90 0708 20 10 0708 20 90 ex 0708 90 00 0709 10 00 ex 0709 20 00 ex 0709 20 00 0709 30 00 ex 0709 40 00 0709 51 30 0709 60 10 0709 90 50 0709 90 70 ex 0714 20 00 ex 0802 40 00 ex 0803 00 10 ex 0804 30 00 ex 0804 40 10 ex 0804 40 90 ex 0804 50 00 0805 10 11 0805 10 21 0805 10 31 0805 10 41 New potatoes Tomatoes Onions (other than sets) Garlic Leeks Cauliflowers Brussels sprouts White cabbages and red cabbages Sprouting broccoli or cala ­ brese (Brassica oleracea var. italica) Chinese cabbage Cabbage lettuce (head lettuce) Endives Carrots Radishes Cucumbers Peas (Pisum sativum) Beans (Vigna spp., Phaseolus spp.) Broad beans Globe artichokes Asparagus :  green  other Aubergines (egg-plants) Celery stalks and leaves Chantarelles Sweet peppers Fennel Courgettes Sweet potatoes, whole fresh Chestnuts (Castanea spp.), fresh Bananas (other than plan ­ tains), fresh Pineapples, fresh Avocados, fresh Guavas and mangoes, fresh Sweet oranges, fresh :  Sanguines and semi ­ sanguines 18,66 31,42 15,34 125,03 24,81 24,64 44,76 23,04 92,15 17,73 48,41 91,00 21,56 80,89 41,87 270,93 94,53 48,85 82,78 553,20 184,28 67,63 73,33 718,77 49,81 32,53 43,72 86,60 50,95 45,81 33,40 156,59 127,36 18,06 811 1 366 667 5 435 1 078 1 063 1 931 1 001 4 006 771 2 103 3 955 937 3 513 1 818 11 778 4 109 2 122 3 596 24 050 8 005 2 940 3 187 31 248 2 165 1 412 1 899 3 752 2 199 1 991 1 452 6 807 5 537 784 147,08 248,70 121,41 989,47 197,15 194,92 355,63 183,06 729,26 140,35 382,81 723,03 170,68 645,34 331,05 2 143,99 748,08 387,72 657,05 4 377,73 1 457,02 535,24 578,02 5 687,99 394,24 259,53 345,70 685.31 403,00 362,56 264.32 1 239,17 1 007,92 143,39 38,71 65,27 31,86 259,72 51,51 50,89 92,23 47.82 191,42 36,84 100,58 188,90 44,80 168,03 86,98 562,76 196,35 101,69 172,33 1 149,08 382,82 140,49 152,13 1 493,01 103,48 67,57 90.83 179,12 105,23 95,16 69,38 325,26 264,56 37,61 130,48 220,04 107,42 875,48 174,74 171.59 312.60 162,25 645,24 124,18 339,20 640.84 151,01 570,65 293,34 1 896,99 661,89 343,94 582.85 3 873,39 1 291,06 473,58 512,77 5 032,69 348,82 229,50 306,32 610,30 354,76 320.79 233.86 1 096,40 891.80 127,20 3 098 5 221 2 549 20 775 4 100 4 055 7 362 3 807 15311 2 946 8 054 15 038 3 583 13 481 6 965 45 015 15 706 8 151 13 814 91 915 30 656 11 237 12 178 119 425 8 277 5 422 7 273 14416 8 384 7 612 5 549 26 017 21 162 3 014 14,41 24,32 11,87 96,77 19,27 19,14 34,82 17,89 71,32 13,72 37,50 70.68 16.69 62,92 32,43 209,69 73,16 38,04 64,46 428,17 142,74 52,35 56,65 556,32 38,55 25,30 33,86 67,02 39,58 35,46 25,85 121,20 98,58 14,06 28 738 48 362 . 23 610 192 416 38 215 37 482 68 116 35 484 141 814 27 293 74 654 140 150 33 191 124 906 64 560 416 926 145 473 75 454 127 867 851 305 284 144 1041)84 112 937 1 106 100 76 665 50 234 67 417 133 023 77 493 70 505 51 400 240 972 s 196 002 27 906 43,65 73,59 35,92 292,81 57,81 57,16 103,74 53,68 215,80 41,53 113.01 212.02 50,50 188,51 . 97,73 634,45 221,37 113,88 192,99 1 295,47 430.16 158,39 171,54 1 683,21 116,66 75,81 102,06 201,41 118.17 107,29 78,21 366,70 298,26 42,11 12,49 20,89 10,20 83,13 16,44 17,15 31.19 15.26 61.27 11,79 32,21 60,29 14,33 53,21 27,85 180,12 62,85 32,05 54,32 367,80 122,61 44,96 49,10 477,88 33,12 21,40 29,09 58,26 35,46 30,46 22.20 104,11 84,68 11,85 i No L 190/ 14 Official Journal of the European Communities 21 . 7. 88 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.60.2 2.60.3 2.70 2.70.1 2.70.2 2.70.3 2.70.4 2.80 2.85 2.90 2.90.1 2.90.2 2.100 2.110 2.120 2.120.1 2.120.2 2.130 2.140 2.150 2.160 2.170 2.180 2.190 2.200 2.210 2.220 2.230 2.240 2.250 0805 10 15 0805 10 25 0805 10 35 . 0805 10 45 0805 10 19 0805 10 29 0805 10 39 0805 10 49 ex 0805 20 10 ex 0805 20 30 ex 0805 20 50 ex 0805 20 70 ex 0805 20 90 ex 0805 30 10 ex 0805 30 90 ex 0805 40 00 ex 0805 40 00 0806 10 11 0806 10 15 0806 10 19 0807 10 10 ex 0807 10 90 ex 0807 10 90 0808 10 91 0808 10 93 0808 10 99 ex 0808 20 31 ex 0808 20 33 ex 0808 20 35 ex 0808 20 39 0809 10 00 0809 20 10 0809 20 90 ex 0809 30 00 ex 0809 30 00 0809 40 1 1 0809 40 19 0810 10 10 0810 10 90 0810 40 30 0810 90 10 ex 0810 90 90 ex 0810 90 90 ex 0810 90 90  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  Others Mandarins (including tange ­ rines and satsumas), fresh ; Clementines, wilkings and similar citrus hybrids, fresh :  Clementines  Monreales and Satsumas  Mandarins and Wilkings  Tangerines and others Lemons (Citrus limon, Citrus limonum), fresh Limes (Citrus aurantifolia), fresh Grapefruit, fresh :  white  pink Table grapes Water-melons Melons (other than water ­ melons)  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral  Other Apples Pears (other than the Nashi variety (Pyrus Pyrifolia)) Apricots Cherries Peaches Nectarines Plums Strawberries Fruit of the species Vacci ­ nium myrtillus Kiwi fruit (Actinidia chinensis Planch.) Pomegranates Khakis Lychees 34.16 22.17 86.18 78,69 79,90 55,50 48,96 98,66 35,72 49,56 120,50 21,87 29,90 72,09 49,60 55,21 29,17 119,73 74,78 70,14 87,80 74,37 188,11 197,97 51,26 50,00 381,03 1 485 964 3 746 3 421 3 472 2 413 2 128 4 289 1 553 2 154 5 239 951 1 300 3 134 2 156 2 400 1 268 5 203 3 250 3 049 3817 3 231 8 178 8 606 2 213 2 173 16 528 270,35 175,51 682,03 622,78 629.80 439,23 387,44 780.76 282,74 392,21 953.63 173,11 236.64 570,54 392,57 436,95 230,85 943,71 589,39 555,1 1 694.81 588,08 1 488,61 1 566,67 406.77 395,68 3 009,01 70,96 46,06 179,02 163,47 165,76 115,29 101,69 204,93 74,21 102,95 250,31 45,44 62,11 149,75 103,04 114.69 60,59 248,38 155,13 145.70 182,37 154,51 390,73 411,22 105,84 103,86 790,31 239,20 155,29 603,46 551,03 558,71 388,63 342.80 690.81 250,17 347,03 843,77 153,17 209,37 504.81 347,35 386,61 204,26 837,19 522,86 491,16 614,76 521,09 1 317,11 1 386,17 357.82 350,09 2 673,28 5 676 3 685 14 320 13 075 13 269 9 222 8 134 16 392 5 936 8 234 20 022 3 634 4 968 11 979 8 242 9 174 4 847 19 882 12417 11 655 14 588 12 373 31 255 32 893 8 456 8 307 63 200 26,44 17,16 66,70 60,91 61,73 42,96 37,89 76,36 27,65 38,36 93,27 16,93 23,14 55,80 38,39 42,73 22,57 92,50 57,77 54,29 67,95 57,61 145,59 153,23 39,85 38,70 295,59 52 573 34 130 132 630 121 107 123 056 85415 75 343 151 828 54 983 76 271 185 446 33 664 46 017 110 949 76 341 84 972 44 893 184 388 115 159 107 948 135 115 114 685 289 480 304 658 77 884 76 945 587 594 80,00 51,93 201,83 184.29 186.90 129,98 114,65 231,04 83,67 116,06 282,20 51,22 70,02 168,83 116,17 129.30 68,31 280,06 174.91 164,27 205.61 173.62 440,51 463,61 118,89 117,09 887,39 22,71 14.74 57,30 52,32 53,51 36,90 32.55 65,59 23.75 32,95 80,12 14,54 19,88 47,93 32,98 36,71 19,39 80,17 50,07 46,63 58,37 49,49 125,06 131,62 35.56 33,24 254,84